961 F.2d 219
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Wasim AZIZ, Plaintiff-Appellant,v.COLORADO, STATE OF;  Denver, City of;  W. Danos;  D. Gehm;J. Mohr, Defendants-Appellees.
No. 92-1017.
United States Court of Appeals, Tenth Circuit.
April 7, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.*


1
ORDER AND JUDGMENT**


2
BALDOCK, District Judge.


3
Plaintiff-appellant Wasim Aziz brings this 42 U.S.C. § 1983 action against Colorado and Denver police officials a second time.   The district court dismissed his previous complaint for failure to state a claim, Fed.R.Civ.P. 12(b)(6), and we affirmed.   Aziz v. Danos, No. 90-Z-517, unpub. order (D.Colo. Dec. 12, 1990), aff'd, No. 90-1380, unpub. order (10th Cir.  June 13, 1991).   The district court dismissed this complaint pursuant to 28 U.S.C. § 1915(d) as factually frivolous and as barred by res judicata.   We affirm.   This complaint offers less detail than the previous complaint and is barred by res judicata because the previous judgment was on the merits.   See Aziz v. Danos, No. 90-Z-517, unpub. order at 2 (D.Colo. Dec. 12, 1990) (dismissal with prejudice).   As such, a § 1915(d) dismissal was appropriate.   See Neitzke v. Williams, 490 U.S. 319, 327 (1989);   Hall v. Bellmon, 935 F.2d 1106, 1108-09 (10th Cir.1991).


4
AFFIRMED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3